UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENTCOMPANIES Investment Company Act file number 811-21779 JOHN HANCOCK FUNDS II (Exact name of registrant as specified in charter) , BOSTON, MA 02210-2805 (Address of principal executive offices) (Zip code) SALVATORE SCHIAVONE, , BOSTON, MA 02210-2805 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 663-4497 Date of fiscal year end: 7/31 Date of reporting period: 1/31/13 ITEM 1. REPORTS TO STOCKHOLDERS. The Registrant prepared ten semiannual reports to shareholders for the period ended January 31, 2013. The first report applies to the Technical Opportunities Fund, the second report applies to the Global High Yield Fund, the third report applies to the Multi Sector Bond Fund, the fourth report applies to the Currency Strategies Fund, the fifth report applies to the Fundamental All Cap Core Fund, the sixth report applies to the Fundamental Large Cap Core Fund, the seventh report applies to the Fundamental Large Cap Value Fund, the eighth report applies to the Diversified Strategies Fund, the ninth report applies to the China Emerging Leaders Fund and the tenth report applies to the Global Absolute Return Strategies Fund. A look at performance Total returns for the period ended January 31, 2013 Average annual total returns (%) Cumulative total returns (%) with maximum sales charge with maximum sales charge Since Since 1-year 5-year 10-year inception 1 6-months 1-year 5-year 10-year inception 1 Class A 13.36 — — 2.64 8.56 13.36 — — 9.54 Class I 2 19.83 — — 4.55 14.43 19.83 — — 16.86 Class NAV 2 20.19 — — 4.73 14.68 20.19 — — 17.58 Performance figures assume all distributions have been reinvested. Figures reflect maximum sales charges on Class A shares of 5.00%. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Fund and may differ from those disclosed in the Financial highlights tables in this report. For all classes the net expenses equal the gross expenses. The expense ratios are as follows: Class A Class I Class NAV Net/Gross (%) 1.78 1.45 1.22 The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Fund’s current performance may be higher or lower than the performance shown. For current to the most recent month-end performance data, please call 1-800-225-5291 or visit the Fund’s Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. The Fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. See the following page for footnotes. 6 Technical Opportunities Fund | Semiannual report Without With maximum Start date sales charge sales charge Index Class I 2 8-3-09 $11,686 $11,686 $14,630 Class NAV 2 8-3-09 11,758 11,758 14,630 MSCI All Country World Index (gross of foreign withholding tax on dividends) is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed and emerging markets. It is not possible to invest directly in an index. Index figures do not reflect expenses, which would have resulted in lower values if they did. Footnotes related to performance pages 1 From 8-3-09. 2 For certain types of investors, as described in the Fund’s prospectuses. Semiannual report | Technical Opportunities Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the Fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the Fund’s actual ongoing operating expenses, and is based on the Fund’s actual return. It assumes an account value of $1,000.00 on August 1, 2012 with the same investment held until January 31, 2013. Account value Ending value Expenses paid during on 8-1-12 on1-31-13 period ended 1-31-13 1 Class A $1,000.00 $1,143.00 $9.83 Class I 1,000.00 1,144.30 8.27 Class NAV 1,000.00 1,146.80 6.66 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at January 31, 2013, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 Technical Opportunities Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare the Fund’s ongoing operating expenses with those of any other fund. It provides an example of the Fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the Fund’s actual return). It assumes an account value of $1,000.00 on August 1, 2012, with the same investment held until January 31, 2013. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 8-1-12 on1-31-13 period ended 1-31-13 1 Class A $1,000.00 $1,016.00 $9.25 Class I 1,000.00 1,017.50 7.78 Class NAV 1,000.00 1,019.00 6.26 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Fund’s annualized expense ratio of 1.82%, 1.53% and 1.23% for Class A, Class I and Class NAV shares, respectively, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Semiannual report | Technical Opportunities Fund 9 Portfolio summary Top 10 Holdings (23.6% of Net Assets on 1-31-13) Michael Kors Holdings, Ltd. 2.9% Salesforce.com, Inc. 2.1% Pioneer Natural Resources Company 2.8% Hertz Global Holdings, Inc. 2.0% Regeneron Pharmaceuticals, Inc. 2.6% LinkedIn Corp., Class A 2.0% Arena Pharmaceuticals, Inc. 2.6% Gilead Sciences, Inc. 2.0% Onyx Pharmaceuticals, Inc. 2.6% Bank of America Corp. 2.0% Sector Composition Financials 22.0% Energy 10.1% Health Care 18.1% Materials 4.3% Information Technology 16.0% Consumer Staples 1.4% Industrials 15.0% Short-Term Investments & Other 1.8% Consumer Discretionary 11.3% 1 As a percentage of net assets on 1-31-13. 2 Cash and cash equivalents not included. 3 International investing involves special risks such as political, economic and currency risks and differences in accounting standards and financial reporting. These risks are more significant in emerging markets. Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 10 Technical Opportunities Fund | Semiannual report Fund’s investments As of 1-31-13 (unaudited) Shares Value Common Stocks 98.2% (Cost $450,567,412) Consumer Discretionary 11.3% Hotels, Restaurants & Leisure 2.0% Galaxy Entertainment Group, Ltd. (I) 815,000 3,670,165 Sands China, Ltd. 738,800 3,727,697 Sonic Corp. (I) 306,100 3,416,076 Household Durables 1.1% PulteGroup, Inc. (I)(L) 152,700 3,166,998 The Ryland Group, Inc. (L) 65,800 2,613,576 Internet & Catalog Retail 2.7% Amazon.com, Inc. (I) 27,930 7,415,415 Expedia, Inc. (L) 103,610 6,760,553 Media 0.9% Gannett Company, Inc. (L) 259,900 5,101,837 Specialty Retail 0.5% Hot Topic, Inc. (L) 234,700 2,605,170 Textiles, Apparel & Luxury Goods 4.1% Fifth & Pacific Companies, Inc. (I)(L) 211,800 3,198,180 Michael Kors Holdings, Ltd. (I) 273,037 15,325,567 Prada SpA 342,300 3,077,886 Consumer Staples 1.4% Food Products 0.7% General Mills, Inc. 83,200 3,489,408 Tobacco 0.7% Altria Group, Inc. 112,000 3,772,160 Energy 10.1% Energy Equipment & Services 2.8% Cameron International Corp. (I) 79,600 5,039,476 Ensco PLC, Class A 73,900 4,697,823 Oceaneering International, Inc. 83,200 5,259,072 Oil, Gas & Consumable Fuels 7.3% Cabot Oil & Gas Corp. 130,400 6,882,512 Falcon Oil & Gas, Ltd. (I) 1,489,400 418,119 Noble Energy, Inc. 36,200 3,901,998 Pioneer Natural Resources Company 128,940 15,155,608 Tesoro Corp. 139,800 6,806,862 See notes to financial statements Semiannual report | Technical Opportunities Fund 11 Shares Value Oil, Gas & Consumable Fuels (continued) Ultra Petroleum Corp. (I)(L) 140,300 $2,556,266 Western Refining, Inc. 85,700 2,882,091 Financials 22.0% Capital Markets 3.2% Affiliated Managers Group, Inc. (I)(L) 35,750 5,145,498 Morgan Stanley 347,500 7,940,375 Raymond James Financial, Inc. 83,300 3,717,679 Commercial Banks 7.2% Banco Comercial Portugues SA (I)(L) 27,562,390 3,690,180 Credit Agricole SA (I) 601,203 5,952,654 Erste Group Bank AG (I) 140,118 4,719,497 Lloyds Banking Group PLC (I) 6,528,196 5,331,296 Mitsubishi UFJ Financial Group 492,200 2,801,443 Royal Bank of Scotland Group PLC (I) 844,952 4,604,291 Societe Generale SA (I) 138,920 6,285,678 Synovus Financial Corp. (L) 1,935,200 4,992,816 Consumer Finance 0.2% Portfolio Recovery Associates, Inc. (I) 12,385 1,324,576 Diversified Financial Services 3.1% Bank of America Corp. 927,700 10,501,564 Citigroup, Inc. 138,900 5,856,024 Insurance 5.2% Aegon NV 685,868 4,588,955 Allied World Assurance Company Holdings AG 25,000 2,120,750 American International Group, Inc. (I) 231,800 8,768,994 Assured Guaranty, Ltd. 160,800 2,915,304 Old Mutual PLC 1,493,788 4,439,586 Prudential PLC 314,853 4,783,566 Real Estate Investment Trusts 0.9% Unibail-Rodamco SE 20,205 4,756,621 Real Estate Management & Development 2.2% BR Malls Participacoes SA 10,600 137,228 Jones Lang LaSalle, Inc. 52,800 4,864,992 Longfor Properties Company, Ltd. 2,128,000 4,011,883 Mitsui Fudosan Company, Ltd. 115,000 2,612,594 Health Care 18.1% Biotechnology 14.4% Alkermes PLC (I) 151,900 3,501,295 Arena Pharmaceuticals, Inc. (I)(L) 1,663,400 14,039,096 Biogen Idec, Inc. (I) 34,100 5,322,328 BioMarin Pharmaceutical, Inc. (I)(L) 103,100 5,659,159 Cubist Pharmaceuticals, Inc. (I) 74,700 3,215,088 Exelixis, Inc. (I) 179,000 834,140 Gilead Sciences, Inc. (I) 268,900 10,608,105 Onyx Pharmaceuticals, Inc. (I)(L) 179,870 13,943,522 Regeneron Pharmaceuticals, Inc. (I)(L) 80,730 14,042,176 Seattle Genetics, Inc. (I)(L) 189,230 5,572,824 12 Technical Opportunities Fund | Semiannual report See notes to financial statements Shares Value Health Care Equipment & Supplies 1.5% ICU Medical, Inc. (I) 54,300 $3,282,435 Intuitive Surgical, Inc. (I) 8,600 4,939,668 Health Care Providers & Services 1.0% Brookdale Senior Living, Inc. (I) 198,110 5,350,951 Life Sciences Tools & Services 0.6% Morphosys AG (I) 73,363 3,108,132 Pharmaceuticals 0.6% Hisamitsu Pharmaceutical Company, Inc. 50,300 2,691,661 Zoetis, Inc. (I) 14,300 443,443 Industrials 15.0% Aerospace & Defense 4.2% Cubic Corp. 111,243 5,228,421 Rolls-Royce Holdings PLC 523,265 7,850,453 Safran SA 200,230 9,194,949 Electrical Equipment 2.1% Hubbell, Inc., Class B 65,400 5,954,670 Schneider Electric SA 68,933 5,252,782 Machinery 3.7% Fiat Industrial SpA 214,971 2,769,107 Flowserve Corp. 25,900 4,060,343 Valmont Industries, Inc. (L) 51,600 7,519,152 Wabtec Corp. 56,680 5,306,382 Professional Services 1.3% On Assignment, Inc. (I) 277,020 6,773,139 Road & Rail 3.1% Hertz Global Holdings, Inc. (I)(L) 593,600 10,851,008 J.B. Hunt Transport Services, Inc. (L) 83,300 5,603,591 Trading Companies & Distributors 0.6% Wolseley PLC 73,167 3,418,248 Information Technology 16.0% Electronic Equipment, Instruments & Components 1.7% FEI Company (L) 85,140 5,190,134 IPG Photonics Corp. (L) 58,400 3,824,032 Internet Software & Services 3.9% Equinix, Inc. (I) 29,610 6,378,882 LinkedIn Corp., Class A (I) 87,570 10,840,290 Yandex NV, Class A (I) 147,700 3,575,817 IT Services 0.7% Cap Gemini SA 72,566 3,502,960 Semiconductors & Semiconductor Equipment 1.7% Maxim Integrated Products, Inc. 175,200 5,510,040 NXP Semiconductor NV (I) 126,100 3,781,739 See notes to financial statements Semiannual report | Technical Opportunities Fund 13 Shares Value Software 8.0% Adobe Systems, Inc. (I) 138,500 $5,239,455 Aspen Technology, Inc. (I) 148,570 4,546,242 CommVault Systems, Inc. (I)(L) 57,800 4,434,994 Guidewire Software, Inc. (I) 80,200 2,656,224 NetSuite, Inc. (I)(L) 99,670 6,999,824 Salesforce.com, Inc. (I)(L) 65,900 11,343,367 ServiceNow, Inc. (I)(L) 127,790 3,542,339 Symantec Corp. (I) 182,800 3,979,556 Materials 4.3% Chemicals 0.5% Flotek Industries, Inc. (I) 101,100 1,360,806 FutureFuel Corp. 104,400 1,331,100 Construction Materials 3.0% Cemex SAB de CV, ADR (I) 579,700 6,289,745 Siam Cement PCL, NVDR 226,400 3,371,141 Vulcan Materials Company (L) 116,500 6,589,240 Metals & Mining 0.8% United States Steel Corp. (L) 188,600 4,215,210 Rights 0.0% (Cost $120,001) Banco Santander SA (Expiration Date: 2-4-13; Strike Price: EUR 0.152) (I) 589,823 127,337 Yield (%) Shares Value Securities Lending Collateral 18.7% (Cost $99,255,095) John Hancock Collateral Investment Trust (W) 0.2611 (Y) 9,919,049 99,273,813 Par value Value Short-Term Investments 2.5% (Cost $13,200,000) Repurchase Agreement 2.5% JPMorgan Tri-Party Repurchase Agreement dated 1-31-13 at 0.170% to be repurchased at $13,200,062 on 2-1-13, collateralized by $12,884,045 Federal Home Loan Mortgage Corporation, 3.000%–3.500% due 12-1-32 — 11-1-42 (valued at $13,466,071, including interest) $13,200,000 13,200,000 Total investments (Cost $563,142,508) † 119.4% Other assets and liabilities, net (19.4%) Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. 14 Technical Opportunities Fund | Semiannual report See notes to financial statements Notes to Schedule of Investments ADR American Depositary Receipts EUR Euro NVDR Non-Voting Depositary Receipt (I) Non-income producing security. (L) A portion of this security is on loan as of 1-31-13. (W) Investment is an affiliate of the Fund, the adviser and/or subadviser. This investment represents collateral received for securities lending. (Y) The rate shown is the annualized seven-day yield as of 1-31-13. † At 1-31-13, the aggregate cost of investment securities for federal income tax purposes was $567,071,000. Net unrealized appreciation aggregated $68,174,114, of which $70,251,453 related to appreciated investment securities and $2,077,339 related to depreciated investment securities. The Fund has the following country concentration as a percentage of net assets on 1-31-13: United States 71.2% France 6.6% United Kingdom 6.0% Hong Kong 3.6% Netherlands 2.2% Japan 1.5% Mexico 1.2% Italy 1.1% Switzerland 1.0% Other Countries 5.6% See notes to financial statements Semiannual report | Technical Opportunities Fund 15 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 1-31-13 (unaudited) This Statement of assets and liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $463,887,413) including $96,304,193 of securitiesloaned $535,971,301 Investments in affiliated issuers, at value (Cost $99,255,095) 99,273,813 Total investments, at value (Cost $563,142,508) Foreign currency, at value (Cost $5,432) 5,441 Receivable for investmentssold 28,089,437 Receivable for fund sharessold 87,539 Dividends and interestreceivable 40,814 Receivable for securities lendingincome 68,602 Other receivables and prepaidexpenses 10,185 Totalassets Liabilities Due tocustodian 562,973 Payable for investmentspurchased 30,774,886 Payable for fund sharesrepurchased 874,026 Payable upon return of securitiesloaned 99,308,753 Payable toaffiliates Accounting and legal servicesfees 5,254 Transfer agentfees 8,234 Trustees’fees 342 Other liabilities and accruedexpenses 43,957 Totalliabilities Netassets Net assets consistof Paid-incapital $491,743,204 Accumulated net investmentloss (1,643,637) Accumulated net realized gain (loss) on investments and foreign currencytransactions (30,238,328) Net unrealized appreciation (depreciation) on investments and translation of assets and liabilities in foreigncurrencies 72,107,468 Netassets 16 Technical Opportunities Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of assets and liabilities (continued) Net asset value pershare Based on net asset values and shares outstanding — the Fund has an unlimited number of shares authorized with no parvalue Class A ($42,019,878 ÷ 3,808,951shares) 1 $11.03 Class I ($14,878,416 ÷ 1,330,728shares) $11.18 Class NAV ($475,070,413 ÷ 42,241,266shares) $11.25 Maximum offering price pershare Class A (net asset value per share ÷ 95%) 2 $11.61 1 Redemption price is equal to net asset value less any applicable contingent deferred sales charge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. See notes to financial statements Semiannual report | Technical Opportunities Fund 17 F I N A N C I A L S T A T E M E N T S Statement of operations For the six-month period ended 1-31-13 (unaudited) This Statement of operations summarizes the Fund’s investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $2,790,843 Securitieslending 386,980 Interest 8,271 Less foreign taxeswithheld (73,770) Total investmentincome Expenses Investment managementfees 3,035,257 Distribution and servicefees 69,322 Accounting and legal servicesfees 33,482 Transfer agentfees 51,738 Trustees’fees 2,832 State registrationfees 25,481 Printing andpostage 11,744 Professionalfees 31,495 Custodianfees 68,136 Registration and filingfees 14,085 Other 6,452 Totalexpenses Less expensereductions (8,490) Netexpenses Net investmentloss Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliatedissuers 45,436,313 Investments in affiliatedissuers 448 Foreign currencytransactions 55,867 Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers 24,637,575 Investments in affiliatedissuers (11,325) Translation of assets and liabilities in foreigncurrencies 5,296 Net realized and unrealizedgain Increase in net assets fromoperations 18 Technical Opportunities Fund | Semiannual report See notes to financial statements F I N A N C I A LS T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the Fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Sixmonths ended Year 1-31-13 ended (Unaudited) 7-31-12 Increase (decrease) in netassets Fromoperations Net investmentloss ($229,210) ($3,104,066) Net realized gain(loss) 45,492,628 (71,816,856) Change in net unrealized appreciation(depreciation) 24,631,546 (5,977,695) Increase (decrease) in net assets resulting fromoperations Distributions toshareholders From net realizedgain ClassA — (3,359,268) ClassI — (1,477,257) ClassNAV — (18,131,169) Totaldistributions — From Fund sharetransactions Total increase(decrease) Netassets Beginning ofperiod 500,658,528 722,645,408 End ofperiod Accumulated net investmentloss See notes to financial statements Semiannual report | Technical Opportunities Fund 19 Financial highlights The Financial highlights show how the Fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 1-31-13 1 7-31-12 7-31-11 7-31-10 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 3 (0.03) (0.10) (0.09) (0.13) Net realized and unrealized gain (loss) oninvestments 1.41 (1.17) 1.56 (0.01) Total from investmentoperations Lessdistributions From net realizedgain — (0.41) — — Net asset value, end ofperiod Total return (%) 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) $42 $51 $125 $165 Ratios (as a percentage of average net assets): Expenses beforereductions 1.82 7 1.88 1.90 1.87 7 Expenses including reductions and amountsrecaptured 1.82 7 1.88 1.90 1.87 7 Net investmentloss (0.63) 7 (1.04) (0.79) (1.23) 7 Portfolio turnover (%) 202 507 361 389 1 Six months ended 1-31-13.Unaudited. 2 Period from 8-3-09 (commencement of operations) to 7-31-10. 3 Based on the average daily sharesoutstanding. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 5 Does not reflect the effect of sales charges, ifany. 6 Notannualized. 7 Annualized. CLASS I SHARES Periodended 1-31-13 1 7-31-12 7-31-11 7-31-10 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 3 (0.02) (0.07) (0.04) (0.09) Net realized and unrealized gain (loss) oninvestments 1.43 (1.17) 1.57 (0.02) Total from investmentoperations Lessdistributions From net realizedgain — (0.41) — — Net asset value, end ofperiod Total return (%) 4 5 5 Ratios and supplementaldata Net assets, end of period (inmillions) $15 $17 $63 $79 Ratios (as a percentage of average net assets): Expenses beforereductions 1.53 6 1.55 1.49 1.52 6 Expenses including reductions and amountsrecaptured 1.53 6 1.51 1.49 1.52 6 Net investmentloss (0.34) 6 (0.69) (0.37) (0.89) 6 Portfolio turnover (%) 202 507 361 389 1 Six months ended 1-31-13.Unaudited. 2 Period from 8-3-09 (commencement of operations) to 7-31-10. 3 Based on the average daily sharesoutstanding. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 5 Notannualized. 6 Annualized. 20 Technical Opportunities Fund | Semiannual report See notes to financial statements CLASS NAV SHARES Periodended 1-31-13 1 7-31-12 7-31-11 7-31-10 2 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 3 — (0.04) (0.03) (0.07) Net realized and unrealized gain (loss) oninvestments 1.44 (1.19) 1.58 (0.03) Total from investmentoperations Lessdistributions From net realizedgain — (0.41) — — Net asset value, end ofperiod Total return (%) 4 5 5 Ratios and supplementaldata Net assets, end of period (inmillions) $475 $433 $535 $349 Ratios (as a percentage of average net assets): Expenses beforereductions 1.24 6 1.32 1.37 1.39 6 Expenses including reductions and amountsrecaptured 1.23 6 1.32 1.37 1.39 6 Net investmentloss (0.03) 6 (0.46) (0.31) (0.72) 6 Portfolio turnover (%) 202 507 361 389 1 Six months ended 1-31-13.Unaudited. 2 Period from 8-3-09 (commencement of operations) to 7-31-10. 3 Based on the average daily sharesoutstanding. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 5 Notannualized. 6 Annualized. See notes to financial statements Semiannual report | Technical Opportunities Fund 21 Notes to financial statements (unaudited) Note 1 — Organization John Hancock Technical Opportunities Fund (The Fund) is a series of John Hancock Funds II (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek long-term capital appreciation. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statements of assets and liabilities. Class A shares are open to all investors. Class I shares are offered to institutions and certain investors. Class NAV shares are offered to John Hancock affiliated funds of funds and 529 plans. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, transfer agent fees, printing and postage and state registration fees for each class may differ. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.M. , Eastern Time. In order to value the securities, the Fund uses the following valuation techniques: Equity securities held by the Fund are valued at the last sale price or official closing price on the principal securities exchange on which they trade. In the event there were no sales during the day or closing prices are not available, then securities are valued using the last quoted bid or evaluated price. Investments by the Fund in open-end mutual funds, including John Hancock Collateral Investment Trust (JHCIT), are valued at their respective net asset values each business day. Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rates supplied by an independent pricing service. Certain securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Certain short-term securities are valued at amortized cost. Other portfolio securities and assets, where reliable market quotations are not available, are valued at fair value as determined in good faith by the Fund’s Pricing Committee following procedures established by the Board of Trustees, which include price verification procedures. The frequency with which these fair valuation procedures are used cannot be predicted. Generally, trading in foreign securities is substantially completed each day at various times prior to the close of trading on the NYSE. Significant market events that affect the values of foreign securities may occur between the time when the valuation of the securities is generally determined and the close of the NYSE. During significant market events, these securities will be valued at fair value, as determined in good faith, following procedures established by the Board of Trustees. The Fund may use a fair valuation model to value foreign securities in order to adjust for events that may occur between the close of foreign exchanges and the close of the NYSE. 22 Technical Opportunities Fund | Semiannual report The Fund uses a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes securities valued using quoted prices in active markets for identical securities. Level 2 includes securities valued using other significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these inputs are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes securities valued using significant unobservable inputs when market prices are not readily available or reliable, including the Fund’s own assumptions in determining the fair value of investments. Factors used in determining value may include market or issuer specific events or trends, changes in interest rates and credit quality. The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. Changes in valuation techniques may result in transfers into or out of an assigned level within the disclosure hierarchy. The following is a summary of the values by input classification of the Fund’s investments as of January 31, 2013, by major security category or type: LEVEL 3 LEVEL 2 SIGNIFICANT TOTAL MARKET LEVEL 1 SIGNIFICANT UNOBSERVABLE VALUE AT 1-31-13 QUOTED PRICE OBSERVABLE INPUTS INPUTS Common Stocks Consumer Discretionary $49,603,372 $10,475,748 — Consumer Staples 7,261,568 — — Energy 53,599,827 — — Financials 58,285,800 58,578,244 — Health Care 90,754,230 5,799,793 — Industrials 51,296,706 28,485,539 — Information Technology 81,842,935 3,502,960 — Materials 19,786,101 3,371,141 — Rights — — $127,337 Securities Lending Collateral 99,273,813 — — Short-Term Investments — 13,200,000 — Total Investments in Securities Repurchase agreements. The Fund may enter into repurchase agreements. When the Fund enters into a repurchase agreement, it receives collateral, which is held in a segregated account by the Fund’s custodian. The collateral amount is marked-to-market and monitored on a daily basis to ensure that the collateral held is in an amount not less than the principal amount of the repurchase agreement plus any accrued interest. In the event of a default by the counterparty, realization of the collateral proceeds could be delayed, during which time the collateral value may decline. Collateral for certain tri-party repurchase agreements is held at a third-party custodian bank in a segregated account for the benefit of the Fund. Security transactions and related investment income. Investment security transactions are accounted for on a trade date plus one basis for daily net asset value calculations. However, for financial reporting purposes, investment transactions are reported on trade date. Interest income is accrued as earned. Dividend income is recorded on the ex-date, except for dividends of foreign securities where the dividend may not be known until after the ex-date. In those cases, dividend income, net of withholding taxes, is recorded when the Fund becomes aware of the dividends. Foreign taxes are provided for based on the Fund’s understanding of the tax rules and rates that exist in the foreign markets in which it invests. Gains and losses on securities sold are determined on the basis of identified cost and may include proceeds from litigation. Semiannual report | Technical Opportunities Fund 23 Securities lending. The Fund may lend its securities to earn additional income. It receives cash collateral from the borrower in an amount not less than the market value of the loaned securities. The Fund will invest its collateral in JHCIT, an affiliate of the Fund, which has a floating net asset value (NAV) and invests in short term investments as part of the securities lending program, and as a result, the Fund will receive the benefit of any gains and bear any losses generated by JHCIT. Although risk of the loss of the securities lent is mitigated by holding the collateral, the Fund could experience a delay in recovering its securities and a possible loss of income or value if the borrower fails to return the securities or if collateral investments decline in value. The Fund may receive compensation for lending its securities by retaining a portion of the return on the investment of the collateral and compensation from fees earned from borrowers of the securities. Net income received from JHCIT is a component of securities lending income as recorded on the Statement of operations. Foreign currency translation. Assets, including investments and liabilities denominated in foreign currencies, are translated into U.S. dollar values each day at the prevailing exchange rate. Purchases and sales of securities, income and expenses are translated into U.S. dollars at the prevailing exchange rate on the date of the transaction. The effect of changes in foreign currency exchange rates on the value of securities is reflected as a component of the realized and unrealized gains (losses) on investments. Funds that invest internationally generally carry more risk than funds that invest strictly in U.S. securities. Risks can result from differences in economic and political conditions, regulations, market practices (including higher transaction costs), accounting standards and other factors. Foreign investments are also subject to a decline in the value of a foreign currency versus the U.S. dollar, which reduces the dollar value of securities denominated in that currency. Foreign taxes. The Fund may be subject to withholding tax on income or capital gains or repatriation taxes as imposed by certain countries in which it invests. Taxes are accrued based upon net investment income, net realized gains or net unrealized appreciation. Line of credit. The Fund may borrow from banks for temporary or emergency purposes, including meeting redemption requests that otherwise might require the untimely sale of securities. Pursuant to the custodian agreement, the custodian may loan money to the Fund to make properly authorized payments. The Fund is obligated to repay the custodian for any overdraft, including any related costs or expenses. The custodian may have a lien, security interest or security entitlement in any Fund property that is not otherwise segregated or pledged, to the maximum extent permitted by law, to the extent of any overdraft. In addition, the Fund and other affiliated funds have entered into an agreement with Citibank N.A. that enables them to participate in a $200 million unsecured committed line of credit. A commitment fee, payable at the end of each calendar quarter, based on the average daily unused portion of the line of credit, is charged to each participating fund on a pro rata basis and is reflected in other expenses on the Statement of operations. Commitment fees for the six months ended January 31, 2013 were $289. For the six months ended January 31, 2013, the Fund had no borrowings under the line of credit. Expenses. Within the John Hancock Funds complex, expenses that are directly attributable to an individual fund are allocated to such fund. Expenses that are not readily attributable to a specific fund are allocated among all funds in an equitable manner, taking into consideration, among other things, the nature and type of expense and the fund’s relative net assets. Expense estimates are accrued in the period to which they relate and adjustments are made when actual amounts are known. 24 Technical Opportunities Fund | Semiannual report Class allocations. Income, common expenses and realized and unrealized gains (losses) are determined at the fund level and allocated daily to each class of shares based on the net assets of the class. Class-specific expenses, such as distribution and service fees, if any, transfer agent fees, state registration fees and printing and postage, for all classes, are calculated daily at the class level based on the appropriate net assets of each class and the specific expense rates applicable to each class. Federal income taxes. The Fund intends to continue to qualify as a regulated investment company by complying with the applicable provisions of the Internal Revenue Code and will not be subject to federal income tax on taxable income that is distributed to shareholders. Therefore, no federal income tax provision is required. Under the Regulated Investment Company Modernization Act of 2010, the Fund is permitted to carry forward capital losses for an unlimited period. Capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. For federal income tax purposes, as of July 31, 2012 the Fund has $71,802,464 of short-term capital loss carryforward available to offset future net realized capital gains. As of July 31, 2012, the Fund had no uncertain tax positions that would require financial statement recognition, derecognition or disclosure. The Fund’s federal tax returns are subject to examination by the Internal Revenue Service for a period of three years. Distribution of income and gains. Distributions to shareholders from net investment income and net realized gains, if any, are recorded on the ex-date. The Fund generally declares and pays dividends and capital gain distributions, if any, at least annually. Distributions paid by the Fund with respect to each class of shares are calculated in the same manner, at the same time and in the same amount, except for the effect of class level expenses that may be applied differently to each class. Such distributions, on a tax basis, are determined in conformity with income tax regulations, which may differ from accounting principles generally accepted in the United States of America. Capital accounts within the financial statements are adjusted for permanent book-tax differences. These adjustments have no impact on net assets or the results of operations. Temporary book-tax differences, if any, will reverse in a subsequent period. Book-tax differences are primarily attributable to net operating losses and wash sale loss deferrals. Note 3 — Guarantees and indemnifications Under the Trust’s organizational documents, its Officers and Trustees are indemnified against certain liabilities arising out of the performance of their duties to the Trust, including the Fund. Additionally, in the normal course of business, the Fund enters into contracts with service providers that contain general indemnification clauses. The Fund’s maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the Fund that have not yet occurred. The risk of material loss from such claims is considered remote. Note 4 — Fees and transactions with affiliates John Hancock Investment Management Services, LLC (the Adviser) serves as investment adviser for the Fund. John Hancock Funds, LLC (the Distributor), an affiliate of the Adviser, serves as principal underwriter of the Fund. The Adviser and the Distributor are indirect wholly owned subsidiaries of Manulife Financial Corporation (MFC). Semiannual report | Technical Opportunities Fund 25 Management fee. The Fund has an investment management agreement with the Adviser under which the Fund pays a daily management fee to the Adviser equivalent, on an annual basis, to the sum of: a) 1.20% of the first $250,000,000 of the Fund’s average daily net assets and; b) 1.15% of the Fund’s average daily net assets in excess of $250,000,000. The Adviser has contractually agreed to waive a portion of its management fee for certain Funds (the Participating Portfolios) of the Trust and John Hancock Variable Insurance Trust. The waiver equals, on an annualized basis, 0.01% of that portion of the aggregate net assets of all the Participating Portfolios that exceeds $75 billion but is less than $100 billion; and 0.015% of that portion of the aggregate net assets of all the Participating Portfolios that equals or exceeds $100 billion. The amount of the Reimbursement is calculated daily and allocated among all the Participating Portfolios in proportion to the daily net assets of each Fund. This arrangement may be amended or terminated at any time by the Adviser upon notice to the Funds and with the approval of the Board of Trustees. Prior to December 1, 2012, the Adviser contractually agreed to waive fees and/or reimburse certain expenses for each share class of the Fund excluding certain expenses such as taxes, brokerage commissions, interest expense, acquired fund fees, litigation and indemnification and other extraordinary expenses not incurred in the ordinary course of the Fund’s business. The fee waivers and/or reimbursements were such that these expenses would not exceed 1.95% and 1.59% for Class A and Class I shares, respectively. This contractual expense limitation is no longer in effect for the Fund. Additionally, the Adviser has voluntarily agreed to waive other fund level expenses excluding advisory fees, 12b-1 fees, service fees, transfer agent fees, printing and postage, blue sky fees, taxes, brokerage commissions, interest expenses, acquired fund fees, litigation and indemnification expenses and other extraordinary expenses not incurred in the ordinary course of business. This voluntary expense reimbursement will continue in effect until terminated at any time by the Adviser on notice to the Fund. The waivers are such that these expenses will not exceed 0.20% of average net assets. Accordingly, these expense reductions amounted to $746, $330 and $7,414 for Class A, Class I and Class NAV shares, respectively, for the six months ended January 31, 2013. The investment management fees, including the impact of waivers and reimbursements described above, incurred for the six months ended January 31, 2013 were equivalent to a net effective rate of 1.17% of the Fund’s average daily net assets. Expense recapture. The Adviser may recapture operating expenses reimbursed or fees waived under previous expense limitation or waiver arrangements for a period of three years following the beginning of the month in which such reimbursements or waivers originally occurred to the extent that the Fund is below its expense limitation during this period. There were no expenses waived or reimbursed subject to potential recovery. For the six months ended January 31, 2013, the Fund did not recapture any expenses. Accounting and legal services. Pursuant to a service agreement, the Fund reimburses the Adviser for all expenses associated with providing the administrative, financial, legal, accounting and recordkeeping services to the Fund, including the preparation of all tax returns, periodic reports to shareholders and regulatory reports, among other services. These expenses are allocated to each share class based on its relative net assets at the time the expense wasincurred. These accounting and legal services fees incurred for the six months ended January 31, 2013 amounted to an annual rate of 0.01% of the Fund’s average daily net assets. 26 Technical Opportunities Fund | Semiannual report Distribution and service plans. The Fund has a distribution agreement with the Distributor. The Fund has adopted distribution and service plans with respect to Class A shares pursuant to Rule 12b-1 under the 1940 Act, to pay the Distributor for services provided as the distributor of shares of the Fund. The Fund pays 0.30% for Class A shares for distribution and service fees, expressed as an annual percentage of average net assets. Sales charges. Class A shares are assessed up-front sales charges, which resulted in payments to the Distributor amounting to $6,279 for the six months ended January 31, 2013. Of this amount, $972 was retained and used for printing prospectuses, advertising, sales literature and other purposes, $5,253 was paid as sales commissions to broker-dealers and $54 was paid as sales commissions to sales personnel of Signator Investors, Inc., a broker-dealer affiliate of the Adviser. Class A shares may be subject to contingent deferred sales charges (CDSCs). Certain Class A shares that are redeemed within one year of purchase are subject to a 1.00% sales charge. CDSCs are applied to the lesser of the current market value at the time of redemption or the original purchase cost of the shares being redeemed. Proceeds from CDSCs are used to compensate the Distributor for providing distribution-related services in connection with the sale of these shares. During the six months ended January 31, 2013, there were no CDSCs received by the Distributor for Class A shares. Transfer agent fees. The Fund has a transfer agent agreement with John Hancock Signature Services, Inc. (Signature Services), an affiliate of the Adviser. The transfer agent fees paid to Signature Services are determined based on the cost to Signature Services (Signature Services Cost) of providing recordkeeping services. The Signature Services Cost includes a component of allocated John Hancock corporate overhead for providing transfer agent services to the Fund and to all other John Hancock affiliated funds. It also includes out-of-pocket expenses that are comprised of payments made to third-parties for recordkeeping services provided to their clients who invest in one or more John Hancock funds. In addition, Signature Services Cost may be reduced by certain fees that Signature Services receives in connection with retirement and small accounts. Signature Services Cost is calculated monthly and allocated, as applicable, to four categories of share classes: Institutional Share Classes, Retirement Share Classes, Municipal Bond Classes and all other Retail Share Classes. Within each of these categories, the applicable costs are allocated to the affected John Hancock affiliated funds and/or classes, based on the relative average daily net assets. Class level expenses. Class level expenses for the six months ended January 31, 2013 were: DISTRIBUTION TRANSFER STATE PRINTING AND CLASS AND SERVICE FEES AGENT FEES REGISTRATION FEES POSTAGE FEES A $69,322 $44,194 $12,817 $9,696 I — 7,544 12,664 2,048 Total Trustee expenses. The Trust compensates each Trustee who is not an employee of the Adviser or its affiliates. The costs of paying Trustee compensation and expenses are allocated to each Fund based on its average daily net assets. Semiannual report | Technical Opportunities Fund 27 Note 5 — Fund share transactions Transactions in Fund shares for the six months ended January 31, 2013 and for the year ended July 31, 2012 were as follows: Six months ended 1-31-13 Year ended 7-31-12 Shares Amount Shares Amount Class A shares Sold 224,194 $2,257,433 574,825 $5,603,251 Distributions reinvested — — 360,725 3,253,738 Repurchased (1,717,929) (17,340,208) (6,664,412) (64,322,341) Net decrease Class I shares Sold 173,680 $1,799,801 546,121 $5,379,169 Distributions reinvested — — 111,925 1,020,757 Repurchased (549,956) (5,588,043) (4,436,239) (43,097,390) Net decrease Class NAV shares Sold 1,038,530 $10,574,139 7,413,399 $74,029,581 Distributions reinvested — — 1,983,717 18,131,169 Repurchased (2,897,677) (30,287,907) (12,036,455) (118,118,503) Net decrease Net decrease Affiliates of the Fund owned 100% of shares of beneficial interest of Class NAV on January 31, 2013. Note 6 — Purchase and sale of securities Purchases and sales of securities, other than short-term securities, aggregated $1,015,518,507 and $1,052,143,267, respectively, for the six months ended January 31, 2013. Note 7 — Investment by affiliated funds Certain investors in the Fund are affiliated funds and are managed by the Adviser and its affiliates. The affiliated funds do not invest in the Fund for the purpose of exercising management or control; however, this investment may represent a significant portion of the Fund’s net assets. For the six months ended January 31, 2013, the following funds had an affiliate ownership concentration of 5% or more of the Fund’s net assets: FUND AFFILIATE CONCENTRATION John Hancock Lifestyle Aggressive Portfolio 16.4% John Hancock Lifestyle Balanced Portfolio 24.4% John Hancock Lifestyle Growth Portfolio 44.1% 28 Technical Opportunities Fund | Semiannual report Special Shareholder Meeting Unaudited On November 14, 2012, a Special Meeting of the Shareholders of John Hancock Funds II and each of its series, including John Hancock Technical Opportunities Fund, was held at 601 Congress Street, Boston, Massachusetts, for the purpose of considering and voting on the following proposal: Proposal: Election of thirteen (13) Trustees as members of the Board of Trustees of John Hancock Funds II. TOTAL VOTES TOTAL VOTES WITHHELD FOR THE NOMINEE FROM THE NOMINEE Independent Trustees Charles L. Bardelis 7,616,504,618.81 68,337,736.33 Peter S. Burgess 7,615,970,679.45 68,871,675.70 William H. Cunningham 7,617,896,790.36 66,945,564.78 Grace K. Fey 7,615,778,673.96 69,063,681.18 Theron S. Hoffman 7,615,274,624.90 69,567,730.24 Deborah C. Jackson 7,613,243,797.95 71,598,557.20 Hassell H. McClellan 7,613,775,261.17 71,067,093.97 James M. Oates 7,609,760,388.78 75,081,966.36 Steven R. Pruchansky 7,616,850,614.43 67,991,740.71 Gregory A. Russo 7,622,347,084.59 62,495,270.55 Non-Independent Trustees James R. Boyle 7,622,433,052.00 62,409,303.15 Craig Bromley 7,617,300,092.72 67,542,262.42 Warren A. Thomson 7,620,483,794.58 64,358,560.56 Semiannual report | Technical Opportunities Fund 29 More information Trustees Investment adviser James M. Oates, Chairperson John Hancock Investment Management Steven R. Pruchansky, Vice Chairperson Services, LLC Charles L. Bardelis * James R. Boyle † Subadviser Craig Bromley † Wellington Management Company, LLP Peter S. Burgess * William H. Cunningham Principal distributor Grace K. Fey John Hancock Funds, LLC Theron S. Hoffman * Deborah C. Jackson Custodian Hassell H. McClellan State Street Bank and Trust Company Gregory A. Russo Warren A. Thomson † Transfer agent John Hancock Signature Services, Inc. Officers Hugh McHaffie Legal counsel President K&L Gates LLP Andrew G. Arnott Executive Vice President Thomas M. Kinzler Secretary and Chief Legal Officer Francis V. Knox, Jr. Chief Compliance Officer Charles A. Rizzo Chief Financial Officer Salvatore Schiavone Treasurer *Member of the Audit Committee †Non-Independent Trustee The Fund’s proxy voting policies and procedures, as well as the Fund’s proxy voting record for the most recent twelve-month period ended June 30, are available free of charge on the Securities and Exchange Commission (SEC) Web site at www.sec.gov or on our Web site. The Fund’s complete list of portfolio holdings, for the first and third fiscal quarters, is filed with the SEC on FormN-Q. The Fund’s Form N-Q is available on our Web site and the SEC’s Web site, www.sec.gov, and can be reviewed and copied (for a fee) at the SEC’s Public Reference Room in Washington, DC. Call 1-202-551-8090 toreceive information on the operation of the SEC’s Public Reference Room. We make this information on your fund, as well as monthly portfolio holdings , and other fund details available on our Web site at www.jhfunds.com or by calling 1-800-225-5291. You can also contact us: 1-800-225-5291 Regular mail: Express mail: jhfunds.com John Hancock Signature Services, Inc. John Hancock Signature Services, Inc. P.O. Box 55913 Mutual Fund Image Operations Boston, MA 02205-5913 30 Dan Road Canton, MA 02021 30 Technical Opportunities Fund | Semiannual report 1-800-225-5291 1-800-554-6713 TDD 1-800-338-8080 EASI-Line www. jhfunds. com This report is for the information of the shareholders of John Hancock Technical Opportunities Fund. 347SA 1/13 It is not authorized for distribution to prospective investors unless preceded or accompanied by a prospectus. 3/13 John Hancock Global High Yield Fund Table of Contents Your expenses Page 3 Portfolio summary Page 4 Fund's investments P age 5 Financial statements Page 2 1 Financial highlights Page 2 4 Notes to financial statements Page 2 7 Special Shareholder Meeting P age 3 5 More information Page 36 Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the Fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding your fund expenses As a shareholder of the Fund, you incur two types of costs: • Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. • Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your fund’s actual ongoing operating e xpenses, and is based on your fund’s actual return. It assumes an account value of $1,000.00 on August 1, 2012, with the same investment held until January 31, 2013, Account value Ending value Expenses paid during on 8-1-12 on 1-31-13 period ended 1-31-13 1 Class A $1,000.00 $1,053.60 $6.73 Class I 1,000.00 1,055.30 5.13 Class NAV 1,000.00 1,055.80 4.61 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at January 31, 2013, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Example [ My account value $8,600.00 / $1,000.00 8.6 ] x $[ “expenses paid” from table ] My actual expenses Hypothetical example for comparison purposes This table allows you to compare th e Fund’s ongoing operating expenses with those of any other fund. It provides an example of the Fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the Fund’s actual return). It assumes an account value of $1,000.00 on August 1, 2012, with the same investment held until January 31, 2013. Look in any other fund shareholder report to find its hypothetical Example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 8-1-12 on 1-31-13 period ended 1-31-13 1 Class A $1,000.00 $1,018.70 $6.61 Class I 1,000.00 1,020.20 5.04 Class NAV 1,000.00 1,020.70 4.53 Remember, these examples do not include any transaction costs; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Fund's annualized expense ratio of 1.30%, 0.99% and 0.89% for Class A, Class I and Class NAV shares, respectively, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 3 Global High Yield Fund As of 1-31-13 (Unaudited) Portfolio Summary Value as a percentage of Fund's net Portfolio Composition 1 assets Corporate Bonds 59.5% Foreign Government Obligations 32.9% Structured Notes 1.3% Term Loans 1.0% Convertible Bonds 0.4% Capital Preferred Securities 0.1% Short-Term Investments & Other 4.8% Value as a percentage of Fund's net Quality Composition 2 assets AA 1.4% A 4.4% BBB 25.3% BB 16.1% B 36.3% CCC & Below 9.2% Not Rated 2.5% Short-Term Investments & Other 4.8% 1 Fixed-income investments are subject to interest-rate and credit risk; their value will normally decline as interest rates rise or if the creditor is unable or unwilling to make principal or interest payments. Investments in higher-yielding, lower-rated securities involve additional risks as these securities include a higher risk of default and loss of principal. Foreign investing, especially in emerging markets, has additional risks, such as currency and market volatility and political and social instability. Currency transactions are impacted b y fluctuations in exchange rates, which may adversely affect the U.S. dollar value of a fund’s investments. The use of hedging and derivatives transactions could produce disproportionate gains or losses and may increase volatility and costs. Mortgage and asset-backed securities may be sensitive to changes in interest rates, subject to early repayment risk, and their value may fluctuate in response to the market’s perception of issuer creditworthiness. If the fund invests in illiquid securities, it may be difficult to sell them at a price approximating their value. Loan participations and assignments involve special types of risks, including credit risk, interest-rate risk, counterparty risk, liquidity risk and the risks of being a lender. For additional info rmation on these and other risk considerations, please see the Fund’s prospectus. 2 Ratings are from Moody’s Investors Service. If not available, we have used ratings from Standard & Poor’s Ratings Services. I n the absence of ratings from these agencies, we have used Fitch ratings. “Not Rated” securities are those with no ratings available from these agencies. All ratings are as of 1-31-13 and do not reflect subsequent downgrades or upgrades, if any. 4 Global High Yield Fund As of 1-31-13 (Unaudited) Maturity Rate (%) date Par value^ Value Corporate Bonds 59.5% (Cost $290,884,411) Argentina 0.1% Empresa Distribuidora y Comercializadora Norte (S) 9.750 10/25/22 27,000 12,420 IRSA Inversiones y Representaciones SA (S) 11.500 07/20/20 234,000 219,960 Austria 0.0% ESAL GmbH (S) 6.250 02/05/23 200,000 192,984 Azerbaijan 0.1% State Oil Company of the Azerbaijan Republic 5.450 02/09/17 484,000 527,560 Bermuda 0.1% Qtel International Finance, Ltd. (S) 5.000 10/19/25 209,000 231,468 Brazil 0.7% Banco do Brasil SA 3.875 10/10/22 230,000 227,700 Banco do Brasil SA (6.250% to 04/15/2024, then 10 Year U.S. Treasury + 4.398%) (Q)(S) 6.250 04/15/24 365,000 362,263 BM&FBovespa SA (S) 5.500 07/16/20 275,000 312,125 BM&FBovespa SA 5.500 07/16/20 100,000 113,500 BR Malls International Finance, Ltd. (Q)(S) 8.500 01/21/16 137,000 150,700 BR Properties SA (Q)(S) 9.000 10/07/15 153,000 168,300 Caixa Economica Federal (S) 2.375 11/06/17 300,000 294,000 Caixa Economica Federal (S) 3.500 11/07/22 156,000 155,220 Globo Comunicacao e Participacoes SA (Q) 6.250 07/20/15 100,000 108,750 Hypermarcas SA (S) 6.500 04/20/21 284,000 305,300 Itau Unibanco Holding SA (S) 5.650 03/19/22 204,000 216,240 OGX Austria GmbH (S) 8.500 06/01/18 200,000 186,500 Samarco Mineracao SA (S) 4.125 11/01/22 252,000 251,244 Telemar Norte Leste SA (S) 5.500 10/23/20 106,000 111,830 Votorantim Cimentos SA (S) 7.250 04/05/41 500,000 570,000 Canada 2.2% Ainsworth Lumber Company, Ltd. (S) 7.500 12/15/17 1,270,000 1,355,689 Cascades, Inc. 7.750 12/15/17 650,000 689,000 Cascades, Inc. 7.875 01/15/20 600,000 639,000 CHC Helicopter SA 9.250 10/15/20 930,000 995,100 Kodiak Oil & Gas Corp. (S) 5.500 01/15/21 375,000 377,813 MEG Energy Corp. (S) 6.500 03/15/21 750,000 787,500 Mercer International, Inc. 9.500 12/01/17 920,000 995,900 PTTEP Canada International Finance, Ltd. 5.692 04/05/21 200,000 228,106 Quebecor Media, Inc. (S) 5.750 01/15/23 1,275,000 1,335,563 Taseko Mines, Ltd. 7.750 04/15/19 1,200,000 1,173,000 Trinidad Drilling, Ltd. (S) 7.875 01/15/19 1,679,000 1,788,135 Videotron, Ltd. 5.000 07/15/22 890,000 930,050 Cayman Islands 1.1% Braskem Finance, Ltd. (Q)(S) 7.375 10/04/15 200,000 205,000 China Overseas Finance Cayman II, Ltd. 5.500 11/10/20 100,000 111,484 Dubai Holding Commercial Operations MTN, Ltd. (GBP) (D) 6.000 02/01/17 250,000 396,500 Emaar Sukuk, Ltd. 6.400 07/18/19 400,000 435,000 General Shopping Finance, Ltd. (Q)(S) 10.000 11/09/15 233,000 233,426 Grupo Aval, Ltd. (S) 4.750 09/26/22 409,000 416,158 Grupo Aval, Ltd. (S) 5.250 02/01/17 200,000 214,000 Gruposura Finance (S) 5.700 05/18/21 400,000 453,000 Odebrecht Drilling Norbe VIII/IX, Ltd. 6.350 06/30/21 190,000 212,800 5 Global High Yield Fund As of 1-31-13 (Unaudited) Maturity Rate (%) date Par value^ Value Cayman Islands (continued) Odebrecht Finance, Ltd. (S) 5.125 06/26/22 200,000 $215,500 Offshore Group Investments, Ltd. 11.500 08/01/15 1,833,000 1,988,805 Pemex Finance, Ltd. 9.150 11/15/18 520,000 646,582 Petrobras International Finance Company 2.875 02/06/15 90,000 91,852 Petrobras International Finance Company 5.375 01/27/21 64,000 70,129 Chile 0.8% Banco del Estado de Chile (S) 3.875 02/08/22 164,000 173,091 Cencosud SA (S) 4.875 01/20/23 229,000 234,634 Cencosud SA (S) 5.500 01/20/21 350,000 379,199 Corporacion Nacional del Cobre de Chile (S) 3.000 07/17/22 632,000 622,618 Corporacion Nacional del Cobre de Chile (S) 4.250 07/17/42 637,000 610,138 Corporacion Nacional del Cobre de Chile 6.150 10/24/36 1,251,000 1,547,861 Corporacion Nacional del Cobre de Chile (S) 6.150 10/24/36 255,000 315,511 Corporacion Nacional del Cobre de Chile 7.500 01/15/19 197,000 250,580 Telefonica Chile SA (S) 3.875 10/12/22 201,000 200,863 China 0.2% China Liansu Group Holdings, Ltd. (S) 7.875 05/13/16 335,000 345,050 Country Garden Holdings Company, Ltd. (S) 7.500 01/10/23 202,000 205,272 Tencent Holdings, Ltd. (S) 3.375 03/05/18 402,000 412,088 Tencent Holdings, Ltd. (S) 4.625 12/12/16 200,000 217,523 Colombia 0.2% Bancolombia SA 5.125 09/11/22 163,000 168,705 Colombia Telecomunicaciones SA ESP (S) 5.375 09/27/22 350,000 351,750 Transportadora de Gas Internacional SA ESP (S) 5.700 03/20/22 200,000 224,000 Dominican Republic 0.0% Cap Cana SA (H) 10.000 04/30/16 675,738 99,671 France 0.3% Albea Beauty Holdings SA (EUR) (D)(S) 8.750 11/01/19 1,225,000 1,721,854 Germany 0.2% Unitymedia GmbH (EUR) (D) 9.500 03/15/21 725,000 1,126,012 Hong Kong 0.1% PCCW-HKT Capital No 4, Ltd. 4.250 02/24/16 300,000 319,638 Yancoal International Resources Development Company, Ltd. (S) 5.730 05/16/22 200,000 202,088 India 0.1% ICICI Bank, Ltd. 5.750 11/16/20 100,000 108,580 ICICI Bank, Ltd. (S) 5.750 11/16/20 143,000 155,269 Indonesia 0.0% Adaro Indonesia PT 7.625 10/22/19 100,000 110,000 Ireland 1.1% Alfa Bank OJSC (S) 7.500 09/26/19 250,000 271,250 Ardagh Packaging Finance PLC (S) 9.125 10/15/20 1,200,000 1,317,000 Ardagh Packaging Finance PLC (EUR) (D) 9.250 10/15/20 200,000 291,982 Metalloinvest Finance, Ltd. (S) 6.500 07/21/16 174,000 183,048 Nara Cable Funding, Ltd. (S) 8.875 12/01/18 2,175,000 2,218,500 Novatek Finance, Ltd. 5.326 02/03/16 235,000 250,393 6 Global High Yield Fund As of 1-31-13 (Unaudited) Maturity Rate (%) date Par value^ Value Ireland (continued) Novatek Finance, Ltd. (S) 6.604 02/03/21 358,000 $417,535 Rosneft Oil Company (S) 4.199 03/06/22 271,000 271,000 Sibur Securities, Ltd. (S) 3.914 01/31/18 200,000 199,033 Vimpel Communications (S) 7.748 02/02/21 274,000 313,730 Isle of Man 0.1% Zhaikmunai LP (S) 7.125 11/13/19 500,000 536,250 Jamaica 0.1% Digicel Group, Ltd. (S) 8.250 09/30/20 200,000 223,000 Digicel Group, Ltd. 10.500 04/15/18 372,000 414,780 Kazakhstan 1.1% KazMunayGas National Company (S) 6.375 04/09/21 433,000 515,270 KazMunayGas National Company 7.000 05/05/20 2,053,000 2,499,528 KazMunayGas National Company (S) 7.000 05/05/20 325,000 395,688 KazMunayGas National Company (S) 9.125 07/02/18 710,000 916,965 KazMunayGas National Company 11.750 01/23/15 1,236,000 1,449,210 Luxembourg 2.9% APERAM (S) 7.375 04/01/16 350,000 339,500 APERAM (S) 7.750 04/01/18 550,000 528,000 ARD Finance SA, PIK (S) 11.125 06/01/18 831,246 895,668 ConvaTec Healthcare E SA (S) 10.500 12/15/18 859,000 953,490 Evraz Group SA (S) 6.750 04/27/18 279,000 291,555 Gazprom Neft OAO (S) 4.375 09/19/22 300,000 301,200 Gazprom OAO (S) 4.950 02/06/28 900,000 896,967 INEOS Group Holdings SA (S) 8.500 02/15/16 1,685,000 1,697,638 Intelsat Jackson Holdings SA 7.250 04/01/19 1,195,000 1,281,638 Matterhorn Midco & Cy SCA (EUR) (D)(S) 7.750 02/15/20 325,000 452,317 Matterhorn Mobile Holdings SA (EUR) (D) 8.250 02/15/20 550,000 814,002 Minerva Luxembourg SA (S) 7.750 01/31/23 293,000 300,325 Sberbank of Russia (S) 6.125 02/07/22 200,000 228,258 Severstal OAO (S) 5.900 10/17/22 300,000 308,700 Severstal OAO 6.700 10/25/17 101,000 110,898 Trinseo Materials Operating SCA (S) 8.750 02/01/19 1,715,000 1,724,954 VTB Capital SA 6.250 06/30/35 172,000 185,330 VTB Capital SA 6.875 05/29/18 500,000 556,250 Wind Acquisition Finance SA (S) 7.250 02/15/18 1,000,000 1,052,500 Wind Acquisition Finance SA (S) 11.750 07/15/17 102,000 109,650 Wind Acquisition Holdings Finance SA, PIK (S) 12.250 07/15/17 1,902,280 2,006,905 Malaysia 0.7% Petroliam Nasional BHD 7.625 10/15/26 223,000 322,904 Petronas Capital, Ltd. 7.875 05/22/22 2,052,000 2,891,916 Petronas Global Sukuk, Ltd. (S) 4.250 08/12/14 220,000 230,318 Mexico 0.4% America Movil SAB de CV 2.375 09/08/16 200,000 206,778 America Movil SAB de CV 3.125 07/16/22 200,000 198,735 Bank of New York Mellon SA (S) 9.625 05/02/21 243,398 240,964 Cemex SAB de CV (S) 9.500 06/15/18 200,000 224,750 Grupo Bimbo SAB de CV (S) 4.500 01/25/22 100,000 108,581 Grupo Bimbo SAB de CV (S) 4.875 06/30/20 200,000 224,117 Mexichem SAB de CV (S) 4.875 09/19/22 200,000 210,750 Mexico Generadora de Energia S de rl (S) 5.500 12/06/32 500,000 541,250 7 Global High Yield Fund As of 1-31-13 (Unaudited) Maturity Rate (%) date Par value^ Value Mongolia 0.0% Mongolian Mining Corp. (S) 8.875 03/29/17 202,000 207,050 Netherlands 1.2% Ajecorp BV (S) 6.500 05/14/22 150,000 165,000 Indo Energy Finance II BV (S) 6.375 01/24/23 208,000 212,160 Indosat Palapa Company BV (S) 7.375 07/29/20 136,000 153,000 Intergas Finance BV 6.375 05/14/17 158,000 178,540 Listrindo Capital BV (S) 6.950 02/21/19 201,000 224,169 LyondellBasell Industries NV 6.000 11/15/21 1,395,000 1,639,125 Metinvest BV (S) 8.750 02/14/18 210,000 213,056 Nielsen Finance LLC (S) 4.500 10/01/20 440,000 433,400 UPC Holding BV (EUR) (D)(S) 6.375 09/15/22 1,950,000 2,676,175 Panama 0.1% Banco de Credito del Peru (S) 4.750 03/16/16 100,000 106,250 Banco de Credito del Peru (S) 5.375 09/16/20 187,000 208,505 Peru 0.1% BBVA Banco Continental SA (S) 5.000 08/26/22 250,000 268,750 Corporacion Azucarera del Peru SA (S) 6.375 08/02/22 112,000 120,400 Maestro Peru SA (S) 6.750 09/26/19 200,000 210,900 Volcan Cia Minera SAA (S) 5.375 02/02/22 126,000 138,285 Russia 0.1% EuroChem Mineral & Chemical Company OJSC (S) 5.125 12/12/17 300,000 308,250 Singapore 0.2% DBS Bank, Ltd. (P) 3.625 09/21/22 400,000 417,930 Oversea-Chinese Banking Corp., Ltd. (P)(S) 3.150 03/11/23 200,000 202,721 SingTel Group Treasury Pte, Ltd. 4.500 09/08/21 400,000 447,144 South Korea 0.1% Korea East-West Power Company, Ltd. (S) 2.500 07/16/17 202,000 206,181 Korea Hydro & Nuclear Power Company, Ltd. (S) 3.000 09/19/22 261,000 254,520 Korea Hydro & Nuclear Power Company, Ltd. 4.750 07/13/21 200,000 222,217 Spain 0.2% Campofrio Food Group SA (EUR) (D) 8.250 10/31/16 575,000 819,772 Thailand 0.1% Bangkok Bank PCL (S) 3.875 09/27/22 319,000 326,528 PTT Global Chemical PCL (S) 4.250 09/19/22 201,000 206,829 Turkey 0.2% Akbank TAS (S) 3.875 10/24/17 150,000 153,363 Anadolu Efes Biracilik Ve Malt Sanayii AS (S) 3.375 11/01/22 450,000 431,438 Turkiye Garanti Bankasi AS (S) 5.250 09/13/22 410,000 435,625 Yuksel Insaat AS 9.500 11/10/15 204,000 162,996 United Kingdom 1.1% Afren PLC (S) 10.250 04/08/19 200,000 236,000 Boparan Finance PLC (EUR) (D) 9.750 04/30/18 600,000 907,147 Ferrexpo Finance PLC (S) 7.875 04/07/16 400,000 403,000 Ineos Finance PLC (S) 8.375 02/15/19 1,190,000 1,303,050 LBG Capital No.1 PLC (EUR) (D) 6.439 05/23/20 775,000 1,041,773 Ukreximbank Via Biz Finance PLC 8.375 04/27/15 881,000 887,608 8 Global High Yield Fund As of 1-31-13 (Unaudited) Maturity Rate (%) date Par value^ Value United Kingdom (continued) Vedanta Resources PLC (S) 8.250 06/07/21 314,000 $361,100 Virgin Media Finance PLC 4.875 02/15/22 445,000 443,888 United States 40.6% Access Midstream Partners LP 4.875 05/15/23 940,000 935,300 AES Corp. 7.375 07/01/21 1,080,000 1,204,200 Aircastle, Ltd. 6.750 04/15/17 1,225,000 1,347,500 Allbritton Communications Company 8.000 05/15/18 1,312,000 1,420,240 Allison Transmission, Inc. (S) 7.125 05/15/19 500,000 542,500 Ally Financial, Inc. 7.500 09/15/20 275,000 330,688 Ally Financial, Inc. 8.000 11/01/31 1,200,000 1,503,000 Alphabet Holding Company, Inc., PIK (S) 7.750 11/01/17 590,000 610,650 AMC Entertainment, Inc. 8.750 06/01/19 875,000 966,875 AMC Networks, Inc. 7.750 07/15/21 800,000 914,000 American Casino & Entertainment Properties LLC 11.000 06/15/14 984,000 1,003,680 American Renal Holdings Company, Inc. 8.375 05/15/18 1,025,000 1,083,938 American Standard Americas (S) 10.750 01/15/16 405,000 408,038 Amkor Technology, Inc. 6.375 10/01/22 540,000 542,700 Amsurg Corp. (S) 5.625 11/30/20 1,020,000 1,065,900 Arch Coal, Inc. 7.250 06/15/21 815,000 729,425 Armored Autogroup, Inc. 9.250 11/01/18 305,000 268,400 Atlas Pipeline Partners LP (S) 6.625 10/01/20 1,010,000 1,060,500 Baker & Taylor Acquisitions Corp. (S) 15.000 04/01/17 600,000 456,000 Basic Energy Services, Inc. 7.750 02/15/19 900,000 895,500 Basic Energy Services, Inc. 7.750 10/15/22 1,000,000 982,500 Biomet, Inc. (S) 6.500 08/01/20 1,180,000 1,239,000 Boyd Gaming Corp. 9.125 12/01/18 1,190,000 1,237,600 Brickman Group Holdings, Inc. (S) 9.125 11/01/18 1,330,000 1,416,450 Cablevision Systems Corp. 7.750 04/15/18 850,000 954,125 Cablevision Systems Corp. 8.000 04/15/20 1,350,000 1,525,500 Calpine Corp. (S) 7.875 01/15/23 558,000 616,590 Calumet Specialty Products Partners LP 9.375 05/01/19 545,000 598,819 Calumet Specialty Products Partners LP (S) 9.625 08/01/20 590,000 659,325 CCO Holdings LLC 5.125 02/15/23 460,000 453,100 CCO Holdings LLC 6.625 01/31/22 1,430,000 1,558,700 Cemex Finance LLC (S) 9.375 10/12/22 200,000 226,000 CenturyLink, Inc. 5.800 03/15/22 1,495,000 1,564,535 CenturyLink, Inc. 7.650 03/15/42 985,000 1,014,145 Cequel Communications Escrow 1 LLC (S) 6.375 09/15/20 550,000 576,125 Chiquita Brands International, Inc. (S) 7.875 02/01/21 1,100,000 1,106,875 Choice Hotels International, Inc. 5.750 07/01/22 730,000 810,300 Chrysler Group LLC 8.000 06/15/19 1,035,000 1,133,325 Cincinnati Bell, Inc. 8.375 10/15/20 1,350,000 1,468,125 Cincinnati Bell, Inc. 8.750 03/15/18 970,000 1,024,563 Cinemark USA, Inc. (S) 5.125 12/15/22 455,000 460,688 Cinemark USA, Inc. 7.375 06/15/21 675,000 747,563 CIT Group, Inc. 5.000 08/15/22 830,000 876,714 CIT Group, Inc. 5.250 03/15/18 1,290,000 1,380,300 Claire's Stores, Inc. 8.875 03/15/19 250,000 245,000 Claire's Stores, Inc. 9.250 06/01/15 125,000 120,000 Claire's Stores, Inc., PIK 9.625 06/01/15 797,070 773,158 Clean Harbors, Inc. 5.250 08/01/20 1,015,000 1,060,675 Cleaver-Brooks, Inc. (S) 8.750 12/15/19 405,000 433,856 Cloud Peak Energy Resources LLC 8.500 12/15/19 1,060,000 1,152,750 9 Global High Yield Fund As of 1-31-13 (Unaudited) Maturity Rate (%) date Par value^ Value United States (continued) CommScope, Inc. (S) 8.250 01/15/19 1,325,000 $1,447,563 Community Health Systems, Inc. 8.000 11/15/19 1,135,000 1,245,663 CONSOL Energy, Inc. 8.250 04/01/20 1,600,000 1,732,000 Copano Energy LLC 7.125 04/01/21 1,100,000 1,262,250 CPI International, Inc. 8.000 02/15/18 850,000 850,000 Cricket Communications, Inc. 7.750 10/15/20 1,395,000 1,447,313 Crown Castle International Corp. (S) 5.250 01/15/23 1,060,000 1,113,000 CyrusOne LP (S) 6.375 11/15/22 1,395,000 1,489,163 Dean Foods Company 9.750 12/15/18 1,015,000 1,154,563 Dean Holding Company 6.900 10/15/17 700,000 768,250 Del Monte Corp. 7.625 02/15/19 2,230,000 2,324,775 DISH DBS Corp. (S) 5.000 03/15/23 3,140,000 3,100,750 DISH DBS Corp. 5.875 07/15/22 2,070,000 2,199,375 Edison Mission Energy (H) 7.000 05/15/17 875,000 426,563 Edison Mission Energy (H) 7.750 06/15/16 850,000 412,250 Elizabeth Arden, Inc. 7.375 03/15/21 1,125,000 1,251,563 Emergency Medical Services Corp. 8.125 06/01/19 1,215,000 1,330,425 Entravision Communications Corp. 8.750 08/01/17 1,539,000 1,673,663 EP Energy LLC 6.875 05/01/19 960,000 1,039,200 EP Energy LLC 9.375 05/01/20 995,000 1,114,400 Express LLC 8.750 03/01/18 615,000 667,275 First Data Corp. (S) 6.750 11/01/20 705,000 724,388 First Data Corp. (S) 7.375 06/15/19 500,000 526,250 First Data Corp. 12.625 01/15/21 1,100,000 1,171,500 Forest Oil Corp. 7.250 06/15/19 1,755,000 1,759,388 Fresenius Medical Care US Finance II, Inc. (S) 5.875 01/31/22 1,160,000 1,267,300 Frontier Communications Corp. 9.000 08/15/31 3,539,000 3,839,815 GenOn Energy, Inc. 9.500 10/15/18 1,610,000 1,911,875 Genworth Financial, Inc. 7.625 09/24/21 1,305,000 1,564,768 Gray Television, Inc. 7.500 10/01/20 1,410,000 1,466,400 GRD Holdings III Corp. (S) 10.750 06/01/19 540,000 561,600 Griffon Corp. 7.125 04/01/18 1,625,000 1,759,063 Gulfmark Offshore, Inc. (S) 6.375 03/15/22 1,725,000 1,781,063 HCA Holdings, Inc. 7.750 05/15/21 555,000 607,725 HCA, Inc. 5.875 03/15/22 1,070,000 1,163,625 HD Supply, Inc. (S) 7.500 07/15/20 1,475,000 1,458,406 HD Supply, Inc. (S) 10.500 01/15/21 240,000 245,400 Health Management Associates, Inc. 7.375 01/15/20 1,170,000 1,285,538 HealthSouth Corp. 8.125 02/15/20 825,000 905,438 Hercules Offshore, Inc. (S) 10.500 10/15/17 1,765,000 1,915,025 Hexion US Finance Corp. 6.625 04/15/20 1,375,000 1,354,375 Hexion US Finance Corp. (S) 6.625 04/15/20 660,000 650,100 Hologic, Inc. (S) 6.250 08/01/20 860,000 924,500 Hornbeck Offshore Services, Inc. 5.875 04/01/20 680,000 714,000 IAC/InterActiveCorp. (S) 4.750 12/15/22 555,000 550,838 IASIS Healthcare LLC 8.375 05/15/19 1,535,000 1,558,025 iGATE Corp. 9.000 05/01/16 1,045,000 1,148,194 Infor US, Inc. 11.500 07/15/18 1,360,000 1,601,400 International Lease Finance Corp. 8.250 12/15/20 1,120,000 1,372,000 Isle of Capri Casinos, Inc. 7.750 03/15/19 1,140,000 1,231,200 Isle of Capri Casinos, Inc. 8.875 06/15/20 820,000 895,850 ITC Deltacom, Inc. 10.500 04/01/16 720,000 765,900 Kinetic Concepts, Inc. (S) 10.500 11/01/18 975,000 1,043,250 Kinetic Concepts, Inc. (S) 12.500 11/01/19 705,000 678,563 Kodiak Oil & Gas Corp. 8.125 12/01/19 760,000 847,400 10 Global High Yield Fund As of 1-31-13 (Unaudited) Maturity Rate (%) date Par value^ Value United States (continued) Landry's, Inc. (S) 9.375 05/01/20 1,460,000 $1,576,800 Laredo Petroleum, Inc. 7.375 05/01/22 620,000 671,150 Lennar Corp. (S) 4.750 11/15/22 980,000 960,400 Level 3 Communications, Inc. (S) 8.875 06/01/19 95,000 103,313 Level 3 Financing, Inc. (S) 7.000 06/01/20 1,190,000 1,261,400 Level 3 Financing, Inc. 10.000 02/01/18 1,575,000 1,752,188 Levi Strauss & Company 6.875 05/01/22 500,000 543,750 Levi Strauss & Company 7.625 05/15/20 900,000 981,000 Limited Brands, Inc. 5.625 02/15/22 300,000 322,500 Linn Energy LLC 7.750 02/01/21 1,150,000 1,230,500 Local TV Finance LLC (S) 9.250 06/15/15 810,000 816,075 Louisiana-Pacific Corp. 7.500 06/01/20 1,450,000 1,649,375 MarkWest Energy Partners LP 6.250 06/15/22 640,000 694,400 Mead Products LLC (S) 6.750 04/30/20 972,000 1,032,750 Mediacom LLC 7.250 02/15/22 1,225,000 1,335,250 MGM Resorts International 6.875 04/01/16 920,000 984,400 MGM Resorts International 7.500 06/01/16 1,285,000 1,407,075 MGM Resorts International 8.625 02/01/19 650,000 741,000 Michael Foods, Inc. 9.750 07/15/18 950,000 1,054,500 Midstates Petroleum Company, Inc. (S) 10.750 10/01/20 830,000 904,700 Momentive Performance Materials, Inc. 8.875 10/15/20 480,000 494,400 Momentive Performance Materials, Inc. 9.000 01/15/21 510,000 395,250 NBTY, Inc. 9.000 10/01/18 675,000 767,813 NCR Corp. (S) 5.000 07/15/22 1,250,000 1,265,625 Netflix, Inc. (S) 5.375 02/01/21 795,000 802,950 New Albertsons, Inc. 8.000 05/01/31 2,050,000 1,424,750 New Albertsons, Inc. 8.700 05/01/30 525,000 383,250 NewPage Corp. (H) 11.375 12/31/14 610,000 268,400 Nexstar Broadcasting, Inc. (S) 6.875 11/15/20 1,055,000 1,099,838 Norcraft Companies LP 10.500 12/15/15 1,255,000 1,298,925 Nortek, Inc. 8.500 04/15/21 345,000 390,713 Novelis, Inc. 8.375 12/15/17 1,025,000 1,132,625 NRG Energy, Inc. 7.875 05/15/21 1,325,000 1,484,000 NRG Energy, Inc. 8.250 09/01/20 775,000 875,750 Oasis Petroleum, Inc. 6.500 11/01/21 350,000 374,500 Oasis Petroleum, Inc. 7.250 02/01/19 1,220,000 1,323,700 Park-Ohio Industries, Inc. 8.125 04/01/21 600,000 642,000 Parker Drilling Company 9.125 04/01/18 1,218,000 1,315,440 Peabody Energy Corp. 6.250 11/15/21 1,670,000 1,745,150 Pemex Project Funding Master Trust 6.625 06/15/35 777,000 938,228 Petco Holdings Inc., PIK (S) 8.500 10/15/17 680,000 700,400 Pilgrim's Pride Corp. 7.875 12/15/18 1,110,000 1,147,463 Pinnacle Entertainment, Inc. 8.750 05/15/20 1,385,000 1,502,725 Plains Exploration & Production Company 6.500 11/15/20 775,000 857,344 Plains Exploration & Production Company 6.625 05/01/21 225,000 248,906 Plains Exploration & Production Company 7.625 04/01/20 375,000 421,875 Post Holdings, Inc. 7.375 02/15/22 1,515,000 1,681,650 Prospect Medical Holdings, Inc. (S) 8.375 05/01/19 1,110,000 1,182,150 Provident Funding Associates LP (S) 10.125 02/15/19 975,000 1,038,375 Provident Funding Associates LP (S) 10.250 04/15/17 550,000 614,625 PVH Corp. 4.500 12/15/22 510,000 507,450 QEP Resources, Inc. 5.375 10/01/22 1,240,000 1,320,600 Quiksilver, Inc. 6.875 04/15/15 1,680,000 1,675,800 Radiation Therapy Services, Inc. 9.875 04/15/17 1,050,000 721,875 Radio One, Inc., PIK 12.500 05/24/16 1,646,731 1,593,212 11 Global High Yield Fund As of 1-31-13 (Unaudited) Maturity Rate (%) date Par value^ Value United States (continued) RadioShack Corp. 6.750 05/15/19 1,150,000 $776,250 RBS Global, Inc. 8.500 05/01/18 1,650,000 1,806,750 Regal Cinemas Corp. 8.625 07/15/19 775,000 858,313 Regal Entertainment Group 9.125 08/15/18 600,000 670,500 Reliance Holdings USA, Inc. (S) 5.400 02/14/22 250,000 277,433 Reynolds Group Issuer, Inc. 9.875 08/15/19 2,150,000 2,348,875 Sabine Pass Liquefaction LLC (S) 5.625 02/01/21 570,000 577,125 Sabine Pass LNG LP 7.500 11/30/16 890,000 987,900 SandRidge Energy, Inc. 7.500 03/15/21 1,000,000 1,060,000 SandRidge Energy, Inc. 8.750 01/15/20 850,000 922,250 Sealed Air Corp. (S) 8.375 09/15/21 1,390,000 1,595,025 ServiceMaster Company (S) 7.000 08/15/20 915,000 928,725 SESI LLC 6.375 05/01/19 909,000 972,630 SESI LLC 7.125 12/15/21 485,000 539,563 Shearer's Foods LLC (S) 9.000 11/01/19 990,000 1,061,775 Sinclair Television Group, Inc. (S) 6.125 10/01/22 1,145,000 1,222,288 Smithfield Foods, Inc. 6.625 08/15/22 1,365,000 1,501,500 Southern Copper Corp. 5.250 11/08/42 150,000 146,457 Southern Copper Corp. 6.750 04/16/40 100,000 117,046 Spectrum Brands Escrow Corp. (S) 6.375 11/15/20 975,000 1,037,156 Sprint Capital Corp. 8.750 03/15/32 2,765,000 3,262,700 SSI Investments II, Ltd. 11.125 06/01/18 775,000 868,000 Starz LLC (S) 5.000 09/15/19 585,000 605,475 Surgical Care Affiliates, Inc. (S) 10.000 07/15/17 700,000 732,375 Surgical Care Affiliates, Inc., PIK (S) 8.875 07/15/15 500,000 509,375 Syniverse Holdings, Inc. 9.125 01/15/19 950,000 1,033,125 The Goodyear Tire & Rubber Company 7.000 05/15/22 860,000 922,350 The Manitowoc Company, Inc. 8.500 11/01/20 500,000 562,500 The Manitowoc Company, Inc. 9.500 02/15/18 500,000 555,000 The ServiceMaster Company 7.450 08/15/27 425,000 352,750 The ServiceMaster Company 8.000 02/15/20 691,000 732,460 Tomkins LLC 9.000 10/01/18 404,000 450,965 TransDigm, Inc. 7.750 12/15/18 1,225,000 1,361,281 TransUnion Holding Company, Inc. 9.625 06/15/18 375,000 400,313 TransUnion Holding Company, Inc., PIK (S) 8.125 06/15/18 575,000 602,313 TransUnion LLC 11.375 06/15/18 725,000 838,281 Triumph Group, Inc. 8.625 07/15/18 575,000 635,375 United Surgical Partners International, Inc. 9.000 04/01/20 1,235,000 1,386,288 Universal Hospital Services, Inc. 7.625 08/15/20 1,205,000 1,292,363 Univision Communications, Inc. (S) 7.875 11/01/20 1,250,000 1,353,125 Univision Communications, Inc. (S) 8.500 05/15/21 500,000 532,500 Venoco, Inc. 8.875 02/15/19 575,000 559,188 Windstream Corp. 7.500 04/01/23 1,893,000 2,025,510 Xerium Technologies, Inc. 8.875 06/15/18 705,000 669,750 Venezuela 2.1% Petroleos de Venezuela SA 4.900 10/28/14 9,342,345 8,921,939 Petroleos de Venezuela SA 5.000 10/28/15 336,291 306,865 Petroleos de Venezuela SA 5.250 04/12/17 1,144,700 993,027 Petroleos de Venezuela SA 8.500 11/02/17 494,000 484,120 Virgin Islands 0.8% Gold Fields Orogen Holding BVI, Ltd. 4.875 10/07/20 600,000 584,605 Mega Advance Investments, Ltd. (S) 5.000 05/12/21 400,000 446,297 QGOG Atlantic/Alaskan Rigs, Ltd. (S) 5.250 07/30/18 302,864 314,979 12 Global High Yield Fund As of 1-31-13 (Unaudited) Maturity Rate (%) date Par value^ Value Virgin Islands (continued) Sinochem Overseas Capital Company, Ltd. (S) 4.500 11/12/20 1,120,000 $1,189,064 Sinochem Overseas Capital Company, Ltd. 4.500 11/12/20 662,000 702,822 Sinopec Group Overseas Development 2012, Ltd. 3.900 05/17/22 525,000 554,165 Sinopec Group Overseas Development 2012, Ltd. (S) 4.875 05/17/42 371,000 406,971 Foreign Government Obligations 32.9% (Cost $161,233,739) Argentina 0.8% Republic of Argentina Bond (EUR) (D) (P) 7.820 12/31/33 3,849,802 3,057,950 Bond (EUR) (D) 7.820 12/31/33 1,367,068 1,085,880 Brazil 1.4% Federative Republic of Brazil Bond 7.125 01/20/37 2,103,000 3,012,548 Bond 8.250 01/20/34 1,103,000 1,745,498 Bond 8.750 02/04/25 285,000 448,875 Bond 8.875 10/14/19 242,000 344,850 Bond 8.875 04/15/24 299,000 467,188 Note 8.000 01/15/18 1,098,333 1,291,091 Chile 0.2% Republic of Chile Bond 2.250 10/30/22 490,000 471,625 Bond 3.250 09/14/21 765,000 814,725 Colombia 2.3% Bogota Distrito Capital Bond (COP) (D) 9.750 07/26/28 2,528,000,000 2,065,931 Bond (COP) (D) 9.750 07/26/28 200,000,000 163,444 Republic of Colombia Bond 2.625 03/15/23 515,000 494,400 Bond 7.375 09/18/37 4,668,000 6,791,940 Bond 10.375 01/28/33 391,000 688,160 Bond 11.750 02/25/20 545,000 858,375 Bond (COP) (D) 12.000 10/22/15 954,000,000 645,561 Croatia 0.5% Republic of Croatia Bond (S) 6.250 04/27/17 275,000 302,500 Bond 6.375 03/24/21 430,000 485,900 Bond (S) 6.375 03/24/21 762,000 861,060 Bond 6.625 07/14/20 719,000 823,255 Dominican Republic 0.4% Government of Dominican Republic Bond 7.500 05/06/21 956,000 1,089,840 Bond 9.040 01/23/18 788,036 890,481 El Salvador 0.4% Republic of El Salvador Bond (S) 7.375 12/01/19 995,000 1,173,603 Bond 7.750 01/24/23 154,000 187,880 Bond 8.250 04/10/32 500,000 632,500 13 Global High Yield Fund As of 1-31-13 (Unaudited) Maturity Rate (%) date Par value^ Value Hungary 1.0% Republic of Hungary Bond (EUR) (D) 3.500 07/18/16 462,000 612,876 Bond (EUR) (D) 4.375 07/04/17 442,000 596,907 Bond (EUR) (D) 4.500 01/29/14 370,000 510,676 Bond (GBP) (D) 5.000 03/30/16 104,000 163,295 Bond (GBP) (D) 5.500 05/06/14 601,000 969,867 Bond (EUR) (D) 5.750 06/11/18 455,000 646,712 Bond (EUR) (D) 6.000 01/11/19 331,000 474,771 Bond 6.375 03/29/21 1,060,000 1,155,400 Indonesia 2.3% Republic of Indonesia Bond 4.875 05/05/21 200,000 226,000 Bond 6.875 03/09/17 874,000 1,029,135 Bond 7.750 01/17/38 1,614,000 2,320,125 Bond 8.500 10/12/35 2,023,000 3,105,305 Bond 11.625 03/04/19 2,080,000 3,099,200 Bond (S) 11.625 03/04/19 1,555,000 2,316,950 Iraq 0.6% Republic of Iraq Bond 5.800 01/15/28 2,990,000 2,870,400 Lithuania 1.2% Republic of Lithuania Bond 6.125 03/09/21 3,175,000 3,817,938 Bond (S) 6.625 02/01/22 548,000 682,260 Bond 6.625 02/01/22 460,000 572,700 Bond 7.375 02/11/20 907,000 1,156,425 Malaysia 0.6% Government of Malaysia Bond (MYR) (D) 3.197 10/15/15 7,530,000 2,428,581 Bond 4.646 07/06/21 430,000 488,987 Mexico 3.7% Government of Mexico Bond (MXN) (D) 2.000 06/09/22 7,769,884 632,759 Bond (MXN) (D) 2.500 12/10/20 23,816,857 2,022,798 Bond 4.750 03/08/44 814,000 855,921 Bond (MXN) (D) 5.000 06/16/16 13,225,439 1,165,967 Bond 5.750 10/12/2110 4,978,000 5,562,915 Bond 6.050 01/11/40 3,270,000 4,095,675 Bond (MXN) (D) 6.250 06/16/16 21,158,000 1,745,857 Bond (MXN) (D) 6.500 06/09/22 2,800,000 243,916 Bond 6.750 09/27/34 1,536,000 2,081,280 Bond (MXN) (D) 8.000 12/17/15 4,710,000 404,332 Morocco 0.1% Kingdom of Morocco Bond (S) 4.250 12/11/22 495,000 504,900 Panama 1.5% Republic of Panama Bond 5.200 01/30/20 2,838,000 3,348,840 Bond 6.700 01/26/36 425,000 570,563 14 Global High Yield Fund As of 1-31-13 (Unaudited) Maturity Rate (%) date Par value^ Value Panama (continued) Bond 7.125 01/29/26 101,000 $136,855 Bond 8.125 04/28/34 472,000 667,880 Bond 8.875 09/30/27 357,000 552,458 Bond 9.375 04/01/29 1,573,000 2,567,923 Peru 0.6% Republic of Peru Bond 5.625 11/18/50 784,000 921,200 Bond 7.350 07/21/25 316,000 445,560 Bond 8.375 05/03/16 203,000 246,138 Bond 8.750 11/21/33 964,000 1,602,650 Philippines 1.1% Republic of Philippines Bond 6.500 01/20/20 139,000 175,488 Bond 7.750 01/14/31 2,577,000 3,749,535 Bond 9.500 02/02/30 1,115,000 1,841,144 Poland 1.6% Republic of Poland Bond 5.000 03/23/22 1,979,000 2,275,850 Bond 5.125 04/21/21 1,476,000 1,712,160 Bond (EUR) (D) 5.250 01/20/25 247,000 399,098 Bond 6.375 07/15/19 3,191,000 3,950,458 Qatar 0.7% Government of Qatar Bond 5.250 01/20/20 1,260,000 1,486,800 Bond (S) 5.250 01/20/20 429,000 506,220 Bond 6.400 01/20/40 258,000 348,945 Bond 6.550 04/09/19 972,000 1,210,140 Romania 0.4% Government of Romania Bond 6.750 02/07/22 1,474,000 1,774,667 Bond (S) 6.750 02/07/22 172,000 207,085 Russia 3.5% Government of Russia Bond 7.500 03/31/30 12,406,214 15,507,767 Bond 11.000 07/24/18 41,000 59,860 Bond 12.750 06/24/28 1,189,000 2,342,330 Slovakia 0.3% Government of Slovakia Bond (S) 4.375 05/21/22 1,402,000 1,497,336 South Africa 1.7% Republic of South Africa Bond 4.665 01/17/24 2,108,000 2,271,370 Bond 5.500 03/09/20 1,314,000 1,512,743 Bond 5.875 05/30/22 486,000 577,125 Bond 6.250 03/08/41 922,000 1,135,259 Bond 6.875 05/27/19 1,450,000 1,783,500 Bond (ZAR) (D) 8.000 12/21/18 10,300,000 1,261,525 15 Global High Yield Fund As of 1-31-13 (Unaudited) Maturity Rate (%) date Par value^ Value Turkey 2.9% Republic of Turkey Bond 3.250 03/23/23 2,283,000 2,191,223 Bond 5.125 03/25/22 1,957,000 2,206,518 Bond 5.625 03/30/21 161,000 187,552 Bond 6.250 09/26/22 1,205,000 1,470,100 Bond 6.750 04/03/18 454,000 541,395 Bond 6.875 03/17/36 550,000 712,250 Bond 7.000 09/26/16 416,000 484,016 Bond 7.000 06/05/20 1,225,000 1,537,375 Bond 7.250 03/15/15 871,000 968,552 Bond 7.250 03/05/38 952,000 1,299,480 Bond 7.500 07/14/17 396,000 478,566 Bond 7.500 11/07/19 1,967,000 2,498,090 Bond 8.000 02/14/34 333,000 482,018 Ukraine 1.1% Republic of Ukraine Bond 6.250 06/17/16 202,000 202,000 Bond 6.580 11/21/16 1,540,000 1,555,400 Bond 6.750 11/14/17 193,000 194,448 Bond 6.875 09/23/15 1,011,000 1,018,583 Bond (S) 6.875 09/23/15 657,000 661,928 Bond 7.650 06/11/13 652,000 656,499 Bond 7.800 11/28/22 954,000 987,390 Bond (S) 9.000 12/07/17 440,000 458,700 Uruguay 0.4% Republic of Uruguay Bond 7.625 03/21/36 608,267 895,673 Bond 8.000 11/18/22 1,028,243 1,424,117 Venezuela 1.6% Republic of Venezuela Bond 6.000 12/09/20 774,000 665,640 Bond 7.000 12/01/18 1,000,000 958,500 Bond 8.500 10/08/14 847,000 868,175 Bond 11.950 08/05/31 514,000 589,815 Bond 12.750 08/23/22 3,405,100 4,086,120 Bond 13.625 08/15/18 810,000 931,500 Capital Preferred Securities 0.1% (Cost $316,855) Cayman Islands 0.1% Hutchison Whampoa International 10, Ltd. (6.000% to 10/28/2015, then reset of 5 Year U.S. Treasury Note Rate + 4.885% until 10/28/2020, then 3 month LIBOR + 5.638%) (Q) 6.000 10/28/15 310,000 327,825 Convertible Bonds 0.4% (Cost $2,148,135) Canada 0.0% Silver Standard Resources, Inc. (S) 2.875 02/01/33 11,000 10,423 16 Global High Yield Fund As of 1-31-13 (Unaudited) Maturity Rate (%) date Par value^ Value China 0.0% Home Inns & Hotels Management, Inc. 2.000 12/15/15 23,000 20,988 France 0.0% Alcatel-Lucent (EUR) (D) 5.000 01/01/15 24,548 33,435 United Kingdom 0.0% Subsea 7 SA 2.250 10/11/13 100,000 116,100 United States 0.4% AirTran Holdings, Inc. 5.250 11/01/16 66,000 88,688 Alcatel-Lucent USA, Inc., Series A 2.875 06/15/23 158,000 150,100 Altra Holdings, Inc. 2.750 03/01/31 133,000 150,207 Auxilium Pharmaceuticals, Inc. 1.500 07/15/18 5,000 5,204 Callidus Software, Inc. 4.750 06/01/16 85,000 80,887 Ciena Corp. (S) 4.000 03/15/15 36,000 40,185 Comtech Telecommunications Corp. 3.000 05/01/29 23,000 23,561 Dendreon Corp. 2.875 01/15/16 124,000 102,610 Greenbrier Companies, Inc. 3.500 04/01/18 160,000 154,900 Hornbeck Offshore Services, Inc. (S) 1.500 09/01/19 5,000 5,191 Hornbeck Offshore Services, Inc. (1.625% Steps down to 1.375% on 11/15/2013) 1.625 11/15/26 43,000 43,284 Intel Corp. 2.950 12/15/35 109,000 114,314 Micron Technology, Inc. 1.500 08/01/31 90,000 91,856 Micron Technology, Inc. 1.875 06/01/27 69,000 66,542 NetApp, Inc. 1.750 06/01/13 63,000 73,198 Newpark Resources, Inc. 4.000 10/01/17 89,000 99,291 ON Semiconductor Corp. 2.625 12/15/26 30,000 30,994 RadioShack Corp. (S) 2.500 08/01/13 34,000 32,003 RTI International Metals, Inc. 3.000 12/01/15 78,000 85,508 Smithfield Foods, Inc. 4.000 06/30/13 39,000 42,071 Stone Energy Corp. (S) 1.750 03/01/17 116,000 106,720 Symantec Corp. 1.000 06/15/13 51,000 59,064 TRW Automotive, Inc. 3.500 12/01/15 107,000 216,274 Tyson Foods, Inc. 3.250 10/15/13 90,000 120,600 WebMD Health Corp. 2.500 01/31/18 76,000 67,118 Structured Notes (K) 1.3% (Cost $6,636,722) Brazil 0.7% Federative Republic of Brazil (Barclays Bank PLC) Note (BRL) (D) (S) 6.000 03/28/13 880,000 1,084,794 Note (BRL) (D) (S) 10.000 05/02/13 2,470,000 1,271,274 Federative Republic of Brazil (JPMorgan Chase & Company) Note (BRL) (D) 6.000 02/21/13 1,070,000 1,296,756 Colombia 0.2% Republic of Colombia (Citigroup Funding, Inc.) Note (COP) (D)(S) 11.000 07/27/20 486,000,000 374,678 Note (COP) (D) 11.000 07/27/20 1,000,000,000 770,943 Russia 0.3% Government of Russia (Credit Suisse) Bond (RUB) (D) 7.600 04/14/21 43,500,000 1,551,604 17 Global High Yield Fund As of 1-31-13 (Unaudited) Maturity Rate (%) date Par value^ Value United Kingdom 0.1% Cablevision SA (Deutsche Bank AG London) Bond (S) 9.375 02/13/18 644,000 450,800 Term Loans (M) 1.0% (Cost $5,633,792) France 0.2% Alcatel-Lucent (T) TBD 01/31/19 790,000 798,888 Indonesia 0.1% Bumi Resources Tbk PT 11.208 08/07/13 601,000 589,581 United States 0.7% Caesars Entertainment Operating Company, Inc. 5.454 01/26/18 1,328,000 1,232,089 iStar Financial, Inc. 5.750 09/28/17 987,666 1,002,481 Texas Competitive Electric Holdings Company LLC 4.742 10/10/17 2,378,987 1,561,581 Shares Value Preferred Securities 0.0% (Cost $292,351) United States 0.0% Apache Corp., Series D, 6.000% 2,380 112,645 Molycorp, Inc., 5.500% 439 12,994 SandRidge Energy, Inc., 8.500% 1,070 118,235 Common Stocks 0.0% $8 (Cost $1,078,310) Marshall Islands 0.0% 8 General Maritime Corp. (I) 816 8 United States 0.0% 0 NewPage Corp. (I) 2,440 0 Warrants 0.0% $0 (Cost $0) Marshall Islands 0.0% 0 General Maritime Corp. (Expiration Date: 05/17/2017, Strike Price: $42.50) (I) 1,262 0 Yield Shares Value Short-Term Investments 4.9% (Cost $25,237,580) Money Market Funds 4.9% State Street Institutional Liquid Reserves Fund 0.1447%(Y) 25,237,580 25,237,580 18 Global High Yield Fund As of 1-31-13 (Unaudited) Total investments (Cost $493,461,895)† 100.1% Other assets and liabilities, net (0.1%) Total net assets 100.0% ^The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. All par values are denominated in U.S. Dollars unless otherwise indicated. Currency Abbreviations BRL Brazilian Real COP Colombian Peso EUR Euro GBP Pound Sterling MXN Mexican Peso MYR Malaysian Ringgit RUB Russian Ruble ZAR South African Rand Notes to Portfolio of Investments LIBOR London Interbank Offered Rate PIK Paid In Kind TBD To Be Determined (D) Par value of foreign bonds is expressed in local currency as shown parenthetically. (H) Non-income producing - Issuer is in default. (I) Non-income producing security. (K) Underlying issuer is shown parenthetically in security description. (M) Term loans are variable rate obligations. The coupon rate shown represents the rate at period end. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (Q) Perpetual bonds have no stated maturity date. Date shown as maturity date is next call date. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $119,948,675 or 23.3% of the Fund's net assets as of 1-31-13. (T) This position represents an unsettled loan commitment at period end. Certain details associated with this purchase are not known prior to the settlement date, including coupon rate. (Y) The rate shown is the annualized seven-day yield as of 1-31-13. † At 1-31-13, the aggregate cost of investment securities for federal income tax purposes was $495,637,405.
